Title: From John Adams to William Tudor, 12 April 1776
From: Adams, John
To: Tudor, William


     
      
       April 12. 1776
      
     
     I wish you Joy, sir, of your new Abode. I hope you found, the Houses, Wharves &c. &c., in the Town of Boston which are hereafter to contribute to your Satisfaction in Life, in good order.
     I Should be very happy to learn the Condition in which the Town appeared, the situation of the Buildings and the State and History of the Inhabitants, during the Seige, what Tories are left, and what is to be done with them. Very few Particulars have reached Philadelphia. I suppose my Friends have been so busily employed, that they could not Spare the Time to write. I commend them for devoting their whole Time to the Care of the Town and the Fortifications of the Harbour. But as soon as they can snatch a little Leisure, I hope they will write to me.
     You talk about Common sense, and Say it has been attributed to me. But I am as innocent of it as a Babe.
     The most atrocious literary sins, have been imputed to me these twelve Years.
     
      “Poor harmless I! and can I choose but Smile
      When every Coxcomb knows me by my Style.”
     
     I could not reach the Strength and Brevity of his style, nor his elegant Symplicity, nor his piercing Pathos. But I really think in other Respects, the Pamphlet would do no Honour even to me. The old Testament Reasoning against Monarchy would have never come from me. The Attempt to frame a Continental Constitution, is feeble indeed. It is poor, and despicable. Yet this is a very meritorious Production.
     In Point of Argument there is nothing new. I believe every one that is in it, had been hackneyd in every Conversation public and private, before that Pamphlet was written.
     You desire me to send you an oration, but I wont. I have too much Contempt and Indignation, at that insolent Performance to meddle with it.
     The Ports are open you see, and Privateering is allowed. Is this Independency?
     I wish you would let me know whether the Courts sit, and whether Business is done.
     
     I am Sure it is Time that a certain Name and style was discarded. Commissions, Writs, and Indictments should run in another Form.
     The Colony of &c. to the sheriff.
     The Colony of  to A. B.
     against the Peace of the Colony of &c.
     This must be the Style.
    